Pinney, J.
The return to the alternative writ of mandamus, to which the relator demurred, denied, among other things, with clearness and certainty, that at the date of the passage and publication of the act (ch. 108, Laws of 1889) creating the new town of Knapp, the town of Millston owed any debt or debts or had any indebtedness of any kind or nature. If this allegation is material and properly pleadable, as we think it is, the demurrer admitted it and showed that the county board had no jurisdiction to make the order and determination relied on as a foundation for relief.
It is clear that if the allegation is true there was no sub*281ject matter in this respect to which the power of the county board could extend, or upon which they could take valid action. The act gave them jurisdiction over a supposed existing subject matter, namely, to determine what portion of the indebtedness, if any there was, of said town of Mill-ston at the date of the passage and publication of the act should be chargeable to the town of Knapp. They were not vested with, and did not possess, any judicial power, properly so called, for the judicial power is vested in the courts and exercised by them and by judicial officers; but their powers are of a legislative and administrative character, though in many instances of a quasi judicial nature. The power to apportion the indebtedness, if any there was, was not conferred upon the board as a judicial function, to be exercised in the ordinary forms of a court of justice, for there was to be no suit; no parties, in the legal acceptation of the term, were to be made; no process was to issue; and no one was to appear on behalf of either town, or to summon witnesses. This tribunal was not a judicial one in any proper sense of the term, and the statute did not intend to make it such. U. S. v. Ferreira, 13 How. 46, 47. It could not decide upon its own jurisdiction in any case so as to make its decision conclusive ( Wanzer v. Howland, 10 Wis. 8), although it is well settled that, if jurisdiction actually existed, the decision of such a tribunal or body having quasi judicial power is ordinarily conclusive on all questions within its competency. The statute provides for no appeal or review of any determination made by the county board in such a case, and great mischief might ensue if the validity of such decisions could not be traversed and questioned collaterally for want of jurisdiction. If they act without jurisdiction, their action is clearly void. People ex rel. Merritt v. Lawrence, 6 Hill, 244; Board of Sup'rs v. Ellis, 59 N. Y. 620; People ex rel. Hotchkiss v. Broome Co. 65 N. Y. 222; Osterhoudt v. Rigney, 98 N. Y. 222. The *282cases cited by the relator’s counsel as to the conclusiveness of determinations of tribunals or bodies not strictly judicial are all cases where there was no question as to jurisdiction, but where it was attempted to impeach their decisions made on questions clearly within their competency.
We hold, therefore, that the return was sufficient, and that the relator’s demurrer thereto should have been overruled. It follows that the judgment rendered on the demurrer awarding a peremptory writ of mandamus is erroneous.
By the Court.— The judgment of the circuit court is reversed, and the cause is remanded for further proceedings according to law.